August 11, 2015




                                 JUDGMENT

                The Fourteenth Court of Appeals
TEXAS LA FIESTA AUTO SALES, LLC AND PATRICIA TUBBS, Appellants

NO. 14-15-00454-CV                          V.

                         WILLIAM BELK, Appellee
                    ________________________________

     Today the Court heard appellants’ motion to dismiss the appeal from the
judgment signed by the court below on May 11, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order that each party shall pay its costs by reason of this appeal.
     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.